Title: From Benjamin Franklin to Alexander Colden, 7 October 1772: résumé
From: Franklin, Benjamin
To: Colden, Alexander


<London, October 7, 1772. Has acknowledged in previous letters the receipt of bills amounting to £372 10s. and another of £56 12s. 5½d.; has since received three totaling £328 2s. 3d., one of Mackie on Molleson and two of Carr on James Russell, and by the last packet, with Colden’s letter of September 3, four more: Boylstone on Lane, Son & Frazer, Hothersall on Frederick Russell, Williams on Boddington, and Godard on Todd, which add up to £545 0s. 8d. Is glad to hear that the accounts may be expected by the next packet. Inquires in a postscript about the advertising for Mrs. Holland; asks for copies of the printed advertisements, and Colden’s affidavit stating whether or not they have elicited any knowledge of her whereabouts.>
